Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Marquis Johnson appeals the district court’s text order denying his motion *355for a reduction of his sentence. Johnson argues that he should be resentenced in light of this Court’s decision in United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc). However, Johnson’s claim is not cognizable under 18 U.S.C. § 3582(c) (2012). Accordingly, we affirm the district court’s order denying relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.